                          UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
In re:
JOSEPH G. DUMOUCHELLE and                                           Case No. 19-54531
MELINDA J. ADDUCCI,                                                 Chapter 7
                Debtors.                                            Hon. Phillip J. Shefferly
                       /

MARTY HARRITY,                                               Adv. Proc No. ________
    Plaintiff
v

JOSEPH G. DUMOUCHELLE and
MELINDA J. ADDUCCI

                               /

                        COMPLAINT FOR DENIAL OF DISCHARGE
                       PURSUANT TO 11 U.S.C. § 523(a)(2)(A) AND (a)(6)

       Plaintiff, Marty Harrity, by and through his attorney, Frank & Frank, PLC, and for his

Complaint to Determine Debt to be Non-Dischargeable under 11 U.S.C. § 523(a)(2)(A) and (a)(6),

states as follows:

                                   JURISDICTION AND VENUE

       1.      This Court has jurisdiction of this matter pursuant to 28 U.S.C. § 1334(b).

       2.      This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(I).

       3.      Defendants/Debtors, Joseph G. DuMouchelle ad Melinda J. Adducci (hereinafter

“Defendants”) filed the above- captioned bankruptcy petition in this Court on October 11, 2019, and

therefore venue is proper for Plaintiff’s Complaint.

                                              PARTIES

       4.      Plaintiff is Marty Harrity.

       5.      Plaintiff is a judgment creditor of Defendants.

       6.      Defendants are the Debtors in the underlying bankruptcy proceeding and reside at 345

Cowry Court, Sanibel, Florida 33957.

    19-54531-pjs      Doc 149      Filed 03/09/20      Entered 03/09/20 21:40:01      Page 1 of 11
                                       STATEMENT OF FACTS

       7.         Defendants induced Plaintiff to loan nine hundred thousand dollars ($900,000) to

Defendants just over one year before filing for bankruptcy protection, as evidenced by a Promissory

Note, attached as Exhibit A by claiming the existence of specific collateral which did not exist as

collateral for such loan.

       8.         Defendants induced Plaintiff to extend the deadline for payment on the Promissory

Note until less than six months before the Petition in this matter was filed, as evidenced by the

renewal Promissory Note attached as Exhibit B.

       9.         Plaintiff received a Judgment against both Defendants in an amount in excess of

$1,000,000 (attached as Exhibit C).

       10.        Defendants misled Plaintiff by making false statements as to solvency and ability to

repay the loan.


      COUNT I -- NON-DISCHARGEABILITY OF PLAINTIFF'S JUDGMENT UNDER
                  SECTION 523(a)(2)(A) OF THE BANKRUPTCY CODE

       11.        Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through 10 of

 this Complaint as if set forth at length herein.

       12.        Bankruptcy Code § 523(a)(2)(A) provides, in relevant part, that:

                   (a) A discharge under section 727, 1141, 1228(a), 1228(b) or 1328(b) of this
                   title does not discharge an individual debtor from any debt--
                   (2) for money, property, services, or an extension, renewal, or refinancing of
                   credit, to the extent obtained by --
                   (A) false pretenses, a false representation or actual fraud, other than a statement
                   respecting the debtor's or an insider's financial condition . . . .

       13.        All or part of the debt owed to Plaintiff, as evidenced by the Judgment entered against

the Defendants/Debtors, is non-dischargeable as it is a debt for money, property, services, or an

extension, renewal, or refinancing of credit, that was obtained by false pretenses, a false

representation, or actual fraud within the meaning of Bankruptcy Code § § 523(a)(2)(A).

                                                    -2-
    19-54531-pjs         Doc 149     Filed 03/09/20       Entered 03/09/20 21:40:01     Page 2 of 11
     COUNT II -- NON-DISCHARGEABILITY OF PLAINTIFF'S JUDGMENT UNDER
                  SECTION 523(a)(6) OF THE BANKRUPTCY CODE

        14.     Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through 13 of

this Complaint as if set forth at length herein.

        15.     Bankruptcy Code § 523(a)(6) provides, in relevant part, that:

                          (b) A discharge under section 727, 1141, 1228(a), 1228(b) or 1328(b) of
                 this title does not discharge an individual debtor from any debt—
                          ...
                          (6) or willful and malicious injury by the debtor to another entity or to the
                 property of another entity . . . .

        16.     All or part of the debt owed to Plaintiff, as evidenced by the Judgment entered against

the Defendants/Debtors, is non-dischargeable as it is a debt for willful and malicious injury caused by

the Debtors within the meaning of Bankruptcy Code § 523(a)(6).

        WHEREFORE, Plaintiff Marty Harrity, respectfully requests that this honorable Court deny

Defendants’ discharges pursuant to 11 U.S.C. § 523(a)(2)(A) and (a)(6).

                                                           Respectfully submitted,

                                                           /s/Jerome D. Frank
                                                           Jerome D. Frank (P13634)
                                                           Matthew W. Frank (P66028)
                                                           Tami R. Salzbrenner (P83840)
                                                           Frank & Frank, PLLC
                                                           30833 Northwestern Hwy, Suite 205
                                                           Farmington Hills, Michigan 48334
                                                           (248) 932-1440
                                                           Dated: March 9, 2020




                                                     -3-
    19-54531-pjs       Doc 149      Filed 03/09/20         Entered 03/09/20 21:40:01     Page 3 of 11
                     Exhibit A




19-54531-pjs   Doc 149   Filed 03/09/20   Entered 03/09/20 21:40:01   Page 4 of 11
19-54531-pjs   Doc 149   Filed 03/09/20   Entered 03/09/20 21:40:01   Page 5 of 11
19-54531-pjs   Doc 149   Filed 03/09/20   Entered 03/09/20 21:40:01   Page 6 of 11
                         Exhibit B




19-54531-pjs   Doc 149   Filed 03/09/20   Entered 03/09/20 21:40:01   Page 7 of 11
19-54531-pjs   Doc 149   Filed 03/09/20   Entered 03/09/20 21:40:01   Page 8 of 11
                     Exhibit C




19-54531-pjs   Doc 149   Filed 03/09/20   Entered 03/09/20 21:40:01   Page 9 of 11
19-54531-pjs   Doc 149   Filed 03/09/20   Entered 03/09/20 21:40:01   Page 10 of 11
19-54531-pjs   Doc 149   Filed 03/09/20   Entered 03/09/20 21:40:01   Page 11 of 11
